



PIPELINE SERVICE ORDER
(GATHERING LINES)
This Pipeline Service Order is entered as of August 31, 2016, by and between
Torrance Valley Pipeline Company LLC, a Delaware limited liability company, and
PBF Holding Company LLC, a Delaware limited liability company, pursuant to and
in accordance with the terms of the Transportation Services Agreement (SJV
System) dated as of August 31, 2016, by and among such parties (the
“Agreement”). The Segments are set forth on Attachment 1 to this Pipeline
Service Order (collectively, the “Gathering Lines”).
Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Agreement.
(i)    Crude Reserved Capacity: 50,000 bpd (Monthly Average Basis)
(ii)    Crude Oil Transportation Fees: $0.5625 per Barrel fixed rate subject to
adjustment as set forth below;
(iii)    Charges: PBF Holding shall be allocated PBF Holding’s Share of the
actual costs incurred by TVPC for electricity, natural gas and other utilities
required for the ownership, maintenance and operation of the Gathering Lines.
“PBF Holding’s Share” means a number, expressed as a percentage, equal to the
quotient of (a) the greater of (i) the total Barrels throughput by PBF Holding
on the Gathering Lines, in the aggregate, during the sixth-month period
preceding the date of determination or (ii) the Minimum Throughput Commitment
during such period, and (b) the total Barrels throughput by all Persons on the
Gathering Lines during such period;
(iii)     Crude Shortfall Payment Calculation: If, for any Month, Actual
Shipments for such Month on the Gathering Lines are less than the applicable
Crude MTC, then PBF Holding shall pay TVPC an amount (a “Shortfall Payment”)
with respect to the Gathering Lines equal to the difference between (i) the
Crude MTC multiplied by the Transportation Fee and (ii) the aggregate
Transportation Fees for such Month payable with respect to the Gathering Lines.
The aggregate dollar amount of any Crude Shortfall Payments under this Pipeline
Service Order included in the monthly invoices described in Section 8(c) of the
Agreement and paid by PBF Holding shall be posted as a Credit to PBF Holding’s
account, and such Credit shall be applied in subsequent monthly invoices against
Excess Throughput Fees applicable to throughput of Barrels of Crude Oil during
any of the succeeding three (3) Months under any PBF Holding Pipeline Service
Order. “Actual Shipment” means the volume of Crude Oil that is delivered on the
Gathering Lines under this Pipeline Service Order and any volumes of Crude Oil
that is delivered on the Gathering Lines by a PBF Holding Crude Oil Supplier or
a PBF Holding Designee;
(iv)    PBF Holding shall also be responsible for:
(a)    reimbursement related to newly imposed taxes pursuant to Section 6 of the
Agreement;
(b)    Surcharges related to expenditures as a result of newly imposed laws and
regulations pursuant to Section 7 of the Agreement; and
(c)    any other services as may be agreed.
Except as set forth in this Pipeline Service Order, the other terms of the
Agreement shall continue in full force and effect and shall apply to the terms
of this Pipeline Service Order.
[Signature Page Follows]









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Pipeline Service
Order as of the date first written above.
TORRANCE VALLEY PIPELINE COMPANY LLC
PBF HOLDING COMPANY LLC
By: /s/ Matthew Lucey
Name: Matthew Lucey
Title: Executive Vice President
By: /s/ Trecia Canty
Name: Trecia Canty
Title: Secretary




















































--------------------------------------------------------------------------------





ATTACHMENT 1
Gathering Lines:


M-55 Lost Hills to Belridge - 14.2 miles 8” leased to Plains
M-55 Belridge to Midway - 17 miles 12”
M-1 Midway to Continental - 12.6 miles 16”
M-1 Continental to Pentland - 6 miles 12”, 8 miles 16”
M-1 Pentland to Emidio - 15 miles 16”

















